

117 HR 5471 IH: Health Freedom for All Act
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5471IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Ms. Tenney (for herself, Mr. Banks, Mr. Duncan, Mr. Hice of Georgia, Mr. Mast, Mr. LaTurner, Mrs. Boebert, Mr. Lamborn, Mr. Rose, Mr. Cawthorn, Mr. Tiffany, Mr. Babin, Mr. Jackson, Mr. Carl, Mr. Smith of Missouri, and Mr. Pfluger) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Occupational Safety and Health Act of 1970 to prohibit the Secretary of Labor from issuing a temporary standard with respect to COVID–19 vaccination or testing, and for other purposes.1.Short titleThis Act may be cited as the Health Freedom for All Act. 2.Prohibition on certain emergency tem­po­rary standards(a)In generalSection 8(c) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 657(c)) is amended by adding at the end the following: (4)The Secretary may not issue an emergency temporary standard that requires an employer to ensure that employees of the employer have received a COVID–19 vaccine or undergo COVID–19 testing..(b)ApplicationThe amendment under subsection (a) shall not apply to any emergency temporary standard under section 8(c) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 657(c)) issued before September 23, 2021. Any emergency temporary standard described in paragraph (4) of such section issued after such date shall have no force or effect. 